EXHIBIT 10.15

 

 [img1.gif]


 

STANDARD LIBOR GRID NOTE

New York

Uniondale, New York August 19 , 2005

$2,000,000.00

 

BORROWER: EMERGING VISION, INC.

a(n) o individual(s) o partnership x corporation o _________ organized under the
laws of the State of New York Address of residence/chief executive office: 100
Quentin Roosevelt Boulevard, Garden City, New York 11530


BANK:

MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation with its
principal banking office at One M&T Plaza, Buffalo, NY 14240. Attention: Office
of General Counsel

 

1.             DEFINITIONS. Each capitalized term shall have the meaning
specified herein and the following terms shall have the indicated meanings:

 

 

a.

“Authorized Person” shall mean, each individually, Brain P Alessi and
Christopher G. Payan. Mention of the Authorized Person’s name is for reference
purposes only and the Bank may rely on a person’s title to ascertain whether
someone is an Authorized Person.

 

b.

“Automatic Adjustment Date”, when applicable, shall mean :

 

(i)

If the Interest Period duration selected for such LIBOR Rate Loan is “one day”:
the first day of the applicable Interest Period (or, if such date is not a
Business Day, the immediately preceding Business Day).

 

(ii)

If the Interest Period duration selected for such LIBOR Rate Loan is other than
“one day”: two (2) Business Days before the first day of the applicable Interest
Period for a LIBOR Rate Loan for which the Automatic Continuation Option is in
effect. Notwithstanding anything to the contrary herein, the Interest Period for
each LIBOR Rate Loan hereunder shall be based on one (1) month LIBOR.

 

c.

“Automatic Continuation Option” shall, with respect to any LIBOR Rate Loan, mean
the option to have the then-current Interest Period duration, as previously
selected by Borrower, remain the same for the succeeding Interest Period.

 

d.

“Base Rate” shall mean -0- percentage points above the rate of interest
announced by the Bank as its prime rate of interest (“Prime”). If the prior
blank is not completed, the Base Rate shall be one (1) percentage point above
Prime.

 

e.

“Base Rate Loan” shall mean a Loan which bears interest at the Base Rate.

 

f.

“Business Day” shall mean any day of the year on which banking institutions in
New York, New York are not authorized or required by law or other governmental
action to close and, to the extent the LIBOR Rate is applicable, on which
dealings are carried on in the London Interbank market.

 

g.

“Continuation Date” shall mean the date on which Borrower’s election to continue
a LIBOR Rate Loan for another Interest Period becomes effective in accordance
with this Note.

 

h.

“Conversion Date” shall mean the date on which Borrower’s election to convert a
Base Rate Loan to a LIBOR Rate Loan, or a LIBOR Rate Loan to a Base Rate Loan,
becomes effective in accordance with this Note.

 

i.

“Interest Period” shall mean, as to any LIBOR Rate Loan, the period commencing
on the Draw Date, the Conversion Date or Continuation Date for such LIBOR Rate
Loan and ending on the date that shall be:

 

(i)

If the Interest Period duration selected for such LIBOR Rate Loan is “one day”:
the following day; provided, however, that if an Interest Period would end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day.

 

(ii)

If the Interest Period duration selected for such LIBOR Rate Loan is other than
“one day”: the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) of the calendar month that is one (1) month
thereafter, in each case as Borrower may elect; provided, however, that if an
Interest Period would end on a day that is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the immediately preceding Business Day.
Notwithstanding anything to the contrary herein, the Interest Period applicable
all Loans made pursuant to this Note shall always be based upon one (1) month
LIBOR.

 

j.

“Draw Date” shall mean, in relation to any Loan, the Business Day on which such
Loan is made, or to be made, to Borrower pursuant to the Note.

 

k.

“LIBOR Rate Loan” shall mean a Loan which bears interest at a LIBOR Rate.

 

l.

“LIBOR” shall mean the rate obtained by dividing (i) the one-month interest
period London Interbank Offered Rate (as selected by Borrower) as fixed by the
British Bankers Association for United States dollar deposits in the London

 

1

 


--------------------------------------------------------------------------------

 

Interbank Eurodollar Market at approximately 11:00 a.m. London, England time (or
as soon thereafter as practicable) as determined by the Bank from any broker,
quoting service or commonly available source utilized by the Bank by (ii) a
percentage equal to 100% minus the stated maximum rate of all reserves required
to be maintained against “Eurocurrency Liabilities” as specified in Regulation D
(or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Rate Loan or Loans is determined
or any category of extensions of credit or other assets which includes loans by
a non-United States’ office of a bank to United States’ residents) on such date
to any member bank of the Federal Reserve System.

 

m.

“LIBOR Rate” shall mean two and three-quarters percentage points (2.75%) above
LIBOR with an Interest Period selected by Borrower.

 

n.

“Loan” means a loan made to Borrower by the Bank pursuant to this Note.

 

o.

“Maximum Principal Amount” shall mean Two Million Dollars ($2,000,000.00).

 

p.

“Minimum Borrowing Amount” shall mean $25,000, with minimum increments
thereafter of $25,000, provided, however, in no event shall the Minimum
Borrowing Amount for such LIBOR Rate Loan be less than $25,000.00 with minimum
increments thereafter of $25,000.00.

 

q.

“Outstanding Principal Amount” shall mean the actual outstanding principal
amount under this Note at any time.

 

2.

PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES

 

a.      Promise to Pay. For value received, and intending to be legally bound,
Borrower promises to pay to the order of the Bank on demand, the Maximum
Principal Amount or the Outstanding Principal Amount, if less; plus interest as
set forth below and all fees and costs (including without limitation attorneys’
fees and disbursements, whether for internal or outside counsel) the Bank incurs
in order to collect any amount due under this Note, to negotiate or document a
workout or restructuring, or to preserve its rights or realize upon any guaranty
or other security for the payment of this Note (“Expenses”).

 

b.     Interest. Each Loan shall earn interest on the Outstanding Principal
Amount thereof calculated on the basis of a 360-day year for the actual number
of days of each year (365 or 366) that on each day shall be:

 

i.              LIBOR Rate Loans. Interest shall accrue on a LIBOR Rate Loan
from and including the first day of the Interest Period applicable thereto
until, but not including, the last day of such Interest Period or the day the
LIBOR Rate Loan is paid in full (if sooner) at a rate per annum equal to the
LIBOR Rate determined and in effect on (depending on the circumstance): (i) for
new LIBOR Rate Loans, the Business Day the Bank receives (or is deemed to
receive) a Request for a LIBOR Rate Loan; (ii) for conversions and continuations
of LIBOR Rate Loans pursuant to Section 4, the Business Day the Bank receives
(or is deemed to receive) the Notice of Conversion or Notice of Continuation, as
the case may be, in accordance with Section 4(b); (iii) for LIBOR Rate Loans
where the Automatic Continuation Option is selected, the applicable Automatic
Adjustment Date for such LIBOR Rate Loan.

 

ii.             Base Rate Loans. Interest shall accrue on a Base Rate Loan from
and including the first date the Base Rate Loan was made (i.e., the Draw Date or
the Conversion Date, as the case may be) to, but not including, the day such
Base Rate Loan is paid in full or converted, at the rate per annum equal to the
Base Rate. Any change in the Base Rate resulting from a change in the Bank’s
prime rate shall be effective on the date of such change.

 

c.      Maximum Legal Rate. It is the intent of the Bank and of Borrower that in
no event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”). Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.

 

d.      Payments; Late Charge; Default Rate. Payments shall be made in
immediately available United States funds at any banking office of the Bank.
Absent demand for payment in full, interest shall be due and payable as follows:
unless demanded sooner, (i) in respect to each Base Rate Loan, monthly when
invoiced and (ii) in respect to each LIBOR Rate Loan, on the last day of each
Interest Period applicable thereto (except, however, if the Interest Period
duration selected by Borrower is “one day”, in which case such payment shall be
made on the Payment Due Date for each month, or as otherwise invoiced by the
Bank). If payment is not received within five days of its due date, Borrower
shall pay a late charge equal to the greatest of (a) 5% of the delinquent
amount, (b) the Bank’s then current late charge as announced by the Bank from
time to time, or (c) $50.00. In addition, if the Bank has not actually received
any payment under this Note within thirty days after its due date, from and
after such thirtieth day the interest rate for all amounts outstanding under
this Note shall automatically increase to 5 percentage points above the higher
of the Base Rate or the highest LIBOR Rate, and any judgment entered hereon or
otherwise in connection with any suit to collect amounts due hereunder shall
bear interest at such default rate. Payments may be applied in any order in the
sole discretion of the Bank but, prior to demand, shall be applied first to past
due interest, Expenses, late charges, and principal payments, if any, which are
past due, then to current interest and Expenses and late charges, and last to
remaining principal.

 

e.     Prepayment of LIBOR Rate Loans. If (i) Borrower pays, in whole or in
part, any LIBOR Rate Loan, before the expiration of its respective Interest
Period, (ii) fails to draw down, in whole or in part, a LIBOR Rate Loan after
giving a Request therefor, (iii) otherwise tries to revoke any LIBOR Rate Loan,
in whole or in part, or (iv) there occurs a Bankruptcy Event or the

 

2

 


--------------------------------------------------------------------------------

 

applicable rate is converted from the LIBOR Rate to the Base Rate pursuant to
Section 4(d), then Borrower shall be liable for and shall pay the Bank, on
demand, the higher of $250.00 or the actual amount of the liabilities, expenses,
costs or funding losses that are a direct or indirect result of such prepayment,
failure to draw, early termination of an Interest Period, revocation, bankruptcy
or otherwise, whether such liability, expense, cost or loss is by reason of (a)
any reduction in yield, by reason of the liquidation or reemployment of any
deposit or other funds acquired by the Bank, (b) the fixing of the interest rate
payable on any LIBOR Rate Loans or (c) otherwise. The determination by the Bank
of the amount of foregoing amount shall, in the absence of manifest error, be
conclusive and binding upon Borrower. The provisions of this paragraph shall not
be applicable to any LIBOR Rate Loan if the applicable Interest Period duration
for such LIBOR Rate Loan is “one day”.

 

3.

LOANS.

 

a.     General. Any Loan hereunder shall be in the form of a LIBOR Rate Loan.
The Bank may make any Loan in reliance upon any oral, telephonic, written,
teletransmitted or other request (the “Request(s)”) that the Bank in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by an Authorized Person. The Bank may act on the Request of any Authorized
Person until the Bank shall have received from Borrower, and had a reasonable
time to act on, written notice revoking the authority of such Authorized Person.
The Bank shall incur no liability to Borrower or to any other person as a direct
or indirect result of making any Loan pursuant to this paragraph.

 

b.     Request for LIBOR Rate Loans. Borrower shall give the Bank its
irrevocable Request for a LIBOR Rate Loan specifying:

 

 

i.

the Draw Date for the LIBOR Rate Loan, which shall be a two (2) Business Days
from the date of the Request (except in the case of a LIBOR Rate Loan with an
Interest Period of one day, for which the Draw Date may be the same as the date
of the Request); provided, however, if a Request is received by the Bank after
2:00 p.m. (Eastern Standard Time), the Request for such LIBOR Rate Loan shall be
deemed to have been received on the next Business Day;

 

 

ii.

the aggregate amount of such LIBOR Rate Loan, which amount shall not be less
than the Minimum Borrowing Amount;

 

 

iii.

the applicable Interest Period (i.e., a one-day, one-month, two-month,
three-month, or six-month Interest Period); and

 

iv. whether Borrower is electing to have the Automatic Continuation Option for
such LIBOR Rate Loan.

 

c.      Base Rate Loans. Borrower may not request any Base Rate Loan. Base Rate
Loans shall only be available in the event that the Bank is unable to make a
LIBOR Rate Loan, at any time. Notwithstanding any other provision in this Note,
in the event that it becomes unlawful for the Bank to honor its obligation to
make or maintain LIBOR Rate Loans or the Bank is unable to make or maintain
LIBOR Rate Loans hereunder, then the Bank shall promptly notify the Borrower
thereof and (a) the commitment of the Bank to make and to continue LIBOR Rate
Loans shall forthwith be cancelled for the duration of such period during which
the Bank is unable to make LIBOR Rate Loans and (b) the LIBOR Rate Loans then
outstanding as LIBOR Rate Loans shall be converted automatically to Base Rate
Loans within such earlier period as may be required by law.

 

d.      Delivery of Requests Delivery of a Notice or Request for a LIBOR Rate
Loan shall be made to the Bank at the following address, or such other address
designated by the Bank from time to time:

 

Manufacturers and Traders Trust Company

401 Broad Hollow Road

Melville, New York 11747

Attn: Tamra Postiglione

Fax No. (631) 869-6514

Telephone No. (631) 869-6512

 

4.

CONTINUATION OF LIBOR RATE LOANS.

 

a.      Conversion/Continuation. The Bank shall automatically continue a LIBOR
Rate Loan with the same Interest Period initially selected by the Borrower. The
Borrower may not convert any LIBOR Rate Loan to a Base Rate Loan except in
accordance with Paragraph 3(c) above.

 

b.     Notices. The Bank may take action on any Notice in reliance upon any
oral, telephonic, written or teletransmitted Notice that the Bank in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by an Authorized Person. No Notice may be delivered by e-mail. The Bank may act
on the Notice from any Authorized Person until the Bank shall have received from
Borrower, and had a reasonable time to act on, written notice revoking the
authority of such

 

3

 


--------------------------------------------------------------------------------

 

Authorized Person. The Bank shall incur no liability to Borrower or to any other
person as a direct or indirect result of acting on any Notice under this Note.
The Bank, in its sole discretion, may reject any Notice that is incomplete.

 

c.      Conversion upon Default. Unless the Bank shall otherwise consent in
writing, if (i) Borrower has failed to pay when due, in whole or in part, the
indebtedness under the Note (whether by demand or otherwise), or (ii) there
exists a condition or event which with the passage of time, the giving of notice
or both shall constitute an event of default under any of Borrower’s agreement
with the Bank, if any, Borrower may not elect to have a Loan converted or
continued as a LIBOR Rate Loan or have any Loan made as a LIBOR Rate Loan.
Further, the Bank, in its sole discretion, may (i) permit any outstanding LIBOR
Rate Loans to continue until the last day of the applicable Interest Period at
which time such Loan shall automatically be converted into a Base Rate Loan or
(ii) convert any outstanding LIBOR Rate Loans into a Base Rate Loan before the
end of the applicable Interest Period applicable to such LIBOR Rate Loan.
Notwithstanding the foregoing, if Borrower commences, or has commenced against
it, any proceeding or request for relief under any bankruptcy, insolvency or
similar laws now or hereafter in effect in the United States of America or any
state or territory thereof or any foreign jurisdiction or any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against
or winding up of affairs of Borrower (a “Bankruptcy Event”), any outstanding
LIBOR Rate Loans shall be automatically converted to Base Rate Loans without
further action by the Bank and Borrower’s rights to have Base Rate Loans
converted under Section 4 shall be automatically terminated. Nothing herein
shall be construed to be a waiver by the Bank to have any Loan accrue interest
at the Default Rate of interest (which shall be calculated from the higher of
the LIBOR Rate or the Base Rate) or the right of the Bank to the amounts set
forth in Section 2(e) of this Note.

 

5.             SETOFF. The Bank shall have the right to set off against the
amounts owing under this Note any property held in a deposit or other account
with the Bank or any of its affiliates or otherwise owing by the Bank or any of
its affiliates in any capacity to Borrower or any guarantor or endorser of this
Note. Such set-off shall be deemed to have been exercised immediately at the
time the Bank or such affiliate elects to do so.

 

6.

INTENTIONALLY OMITTED.

 

7.             BANK RECORDS CONCLUSIVE. The Bank shall set forth on a schedule
attached to this Note or maintained on computer, the date and original principal
amount of each Loan and the date and amount of each payment to be applied to the
Outstanding Principal Amount of this Note. The Outstanding Principal Amount set
forth on any such schedule shall be presumptive evidence of the Outstanding
Principal Amount of this Note and of all Loans. No failure by the Bank to make,
and no error by the Bank in making, any annotation on any such schedule shall
affect the Borrower’s obligation to pay the principal and interest of each Loan
or any other obligation of Borrower to the Bank pursuant to this Note.

 

8.             PURPOSE. Borrower certifies (a) that no Loan will be used to
purchase margin stock except with the Bank’s express prior written consent for
each such purchase and (b) that all Loans shall be used for a business purpose,
and not for any personal, family or household purpose.

 

9.             AUTHORIZATION. Borrower, if a corporation, partnership, limited
liability company, trust or other entity, represents that it is duly organized
and in good standing or duly constituted in the state of its organization and is
duly authorized to do business in all jurisdictions material to the conduct of
its business; that the execution, delivery and performance of this Note have
been duly authorized by all necessary regulatory and corporate or partnership
action or by its governing instrument; that this Note has been duly executed by
an authorized officer, partner or trustee and constitutes a binding obligation
enforceable against Borrower and not in violation of any law, court order or
agreement by which Borrower is bound; and that Borrower’s performance is not
threatened by any pending or threatened litigation.

 

10.

INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.

 

a.      Increased Costs. If the Bank shall determine that, due to either (a) the
introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any requirement of law or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any LIBOR
Rate Loans, then Borrower shall be liable for, and shall from time to time, upon
demand therefor by the Bank and pay to the Bank such additional amounts as are
sufficient to compensate the Bank for such increased costs.

 

b.     Inability to Determine Rates. If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Rate Loan, the Bank
will give notice of such determination to Borrower. Thereafter, the Bank may not
make or maintain LIBOR Rate Loans, as the case may be, hereunder until the Bank
revokes such notice in writing. Upon receipt of such notice, Borrower may revoke
any request for a LIBOR Rate Loan or Notice then submitted by it. If Borrower
does not revoke such notice the Bank may make, or continue the Loans, as
proposed by Borrower, in the amount specified in the applicable request
submitted by Borrower, but such Loans shall be made or continued as Base Rate
Loans instead of LIBOR Rate Loans, as the case may be.

 

 

4

 


--------------------------------------------------------------------------------

 

 

c.      Illegality. If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
LIBOR Rate Loans, then, on notice thereof by the Bank to Borrower, the Bank may
suspend the making of LIBOR Rate Loans until the Bank shall have notified
Borrower that the circumstances giving rise to such determination shall no
longer exist. If the Bank shall determine that it is unlawful to maintain any
LIBOR Rate Loans, Borrower shall prepay in full all LIBOR Rate Loans then
outstanding, together with accrued interest, either on the last date of the
Interest Period thereof if the Bank may lawfully continue to maintain such LIBOR
Rate Loans to such day, or immediately, if the Bank may not lawfully continue to
maintain such LIBOR Rate Loans. If Borrower is required to prepay any LIBOR Rate
Loan immediately as set forth in this subsection, then concurrently with such
prepayment, Borrower may borrow from the Bank, in the amount of such repayment,
a Base Rate Loan.

 

11.           MISCELLANEOUS. This Note, together with any related loan and
security agreements and guaranties, contains the entire agreement between the
Bank and Borrower with respect to the Note, and supersedes every course of
dealing, other conduct, oral agreement and representation previously made by the
Bank. All rights and remedies of the Bank under applicable law and this Note or
amendment of any provision of this Note are cumulative and not exclusive. No
single, partial or delayed exercise by the Bank of any right or remedy shall
preclude the subsequent exercise by the Bank at any time of any right or remedy
of the Bank without notice. No waiver or amendment of any provision of this Note
shall be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

12.           NOTICES. Any demand or notice hereunder or under any applicable
law pertaining hereto shall be in writing and duly given if delivered to
Borrower (at its address on the Bank’s records) or to the Bank (at the address
on page one and separately to the Bank officer responsible for Borrower’s
relationship with the Bank). Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express). Notice by e-mail is not valid notice under this
or any other agreement between Borrower and the Bank.

 

13.           JOINT AND SEVERAL. If there is more than one Borrower, each of
them shall be jointly and severally liable for all amounts which become due
under this Note and the term “Borrower” shall include each as well as all of
them.

 

14.           GOVERNING LAW; JURISDICTION. This Note has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New York.
This Note will be interpreted in accordance with the laws of the State of New
York excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW
YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH, AND
CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT
BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT
NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING ANY ACTION,
ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER
INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN
ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION. Borrower
acknowledges and agrees that the venue provided above is the most convenient
forum for both the Bank and Borrower. Borrower waives any objection to venue and
any objection based on a more convenient forum in any action instituted under
this Note.

 

15.           WAIVER OF JURY TRIAL. BORROWER AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE
BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION
WITH THIS NOTE OR THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND
WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN
INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.

 

o            Amended and Restated Note. The Borrower acknowledges, agrees and
understands that this Note is given in replacement of and in substitution for,
but not in payment of, a prior note dated on or about ____________, ____, in the
original principal amount of $__________, given by Borrower in favor of the Bank
(or its predecessor-in-interest), as the same may have

 

5

 


--------------------------------------------------------------------------------

 

been amended or modified from time to time (“Prior Note”), and further, that:
(a) the obligations of the Borrower as evidenced by the Prior Note shall
continue in full force and effect, as amended and restated by this Note, all of
such obligations being hereby ratified and confirmed by the Borrower; (b) any
and all liens, pledges, assignments and security interests securing the
Borrower’s obligations under the Prior Note shall continue in full force and
effect, are hereby ratified and confirmed by the Borrower, and are hereby
acknowledged by the Borrower to secure, among other things, all of the
Borrower’s obligations to the Bank under this Note, with the same priority,
operation and effect as that relating to the obligations under the Prior Note;
and (c) nothing herein contained shall be construed to extinguish, release, or
discharge, or constitute, create, or effect a novation of, or an agreement to
extinguish, the obligations of the Borrower with respect to the indebtedness
originally described in the Prior Note or any of the liens, pledges, assignments
and security interests securing such obligations.

 

Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
available funds in Borrower’s deposit account #______________________ with the
Bank automatically for any amount which becomes due under this Note or as
directed by an Authorized Person, by telephone.

 

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 

EMERGING VISION, INC.

 

 

TAX ID/SS
#                                                                                           By:__________________________

Name: Christopher G. Payan

Title: CEO

 



 

________________________                            
                                   __________________________________

Signature of Witness

 

Adam M. Stahl                                          
                                                    Brian P. Alessi

________________________                             
                                  ___________________________________

Typed Name of Witness

 



 

6

 


--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

    )

     :SS.

COUNTY OF SUFFOLK

    )

 

On the _______ day of August, in the year 2005, before me, the undersigned, a
Notary Public in and for said State, personally appeared Christopher G. Payan,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

_______________________________

Notary Public

 

 

 

FOR BANK USE ONLY

Authorization Confirmed: _____________________________________________________

Product Code: 11900

Disbursement of Funds:

Credit A/C

#                                                    

Off Ck

#                                                    

Payoff Obligation # _____

 

 

$                                                    

$                                                    

$                                   

 

7

 


--------------------------------------------------------------------------------

 

 

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of August 19, 2005, by and among each of the
entities identified on the signature page hereto under the heading “Grantor”
(each a “Grantor” and, collectively, the “Grantors”) and MANUFACTURERS AND
TRADERS TRUST COMPANY (the “Secured Party”).

 

RECITALS

 

A.           EMERGING VISION, INC., a New York corporation (the “Company”) and
the Secured Party have entered into a Credit Agreement, dated as of the date
hereof (as the same may be hereafter amended, modified, restated or supplemented
from time to time, the “Credit Agreement”) pursuant to which the Company will
receive loans and other financial accommodations from the Secured Party and will
incur Obligations (as hereinafter defined).

 

B.           To induce the Secured Party to extend credit to the Company on and
after the date hereof as provided in the Credit Agreement, each Grantor desires
to grant the Secured Party security and assurance in order to secure the payment
and performance of all Obligations, and to that effect to grant the Secured
Party a first priority perfected security interest in its assets and, in
connection therewith, to execute and deliver this Agreement.

 

Accordingly, the parties hereto hereby agree as follows:

 

DEFINITIONS

(a)          Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Uniform Commercial Code as
in effect in the State of New York (the “UCC”).

 

(b)          Capitalized terms used herein and not otherwise defined shall have
the following meanings:

 

“Agreement” shall mean this Agreement, and shall include all amendments,
modifications and supplements hereto and shall refer to this Agreement as the
same may be in effect at the time such reference becomes operative.

 

“Business Day” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Collateral” shall mean the following property of each Grantor, wherever
located, and whether now owned or hereafter acquired or arising:

 

 

(i)

Accounts;

 

(ii)

Chattel paper, including Electronic Chattel Paper;

 

(iii)

Goods, including all Inventory and Equipment and any accessions thereto;

 

(iv)

Instruments, including Promissory Notes;

 

(v)

Investment Property;

 

1

 


--------------------------------------------------------------------------------

 

 

 

(vi)

Documents;

 

(vii)

Deposit Accounts;

 

(viii)

Commercial Tort Claims, if any, identified on Schedule A annexed hereto;

 

(ix)

Letter-of-Credit Rights;

 

(x)

General Intangibles, including Payment Intangibles and Software;

 

(xi)

Supporting Obligations;

 

(xii)

to the extent not listed above, all other personal property; and

 

(xiii)

to the extent not listed above as original collateral, proceeds and products of
the foregoing.

 

“Default” shall have the meaning assigned to such term in the Credit Agreement.

 

“Event of Default” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Liens” shall have the meaning assigned to such term in the Credit Agreement.

 

“Loan Documents” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Loans” shall have the meaning assigned to such term in the Credit Agreement.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of each
Grantor to the Secured Party, whether now existing or hereafter created,
absolute or contingent, direct or indirect, due or not, whether created directly
or acquired by assignment or otherwise, including, without limitation,
obligations, liabilities, and indebtedness of each Grantor arising under or
relating to this Agreement or any other Loan Document to which it is a party
(including, without limitation, with respect to the Company, all obligations,
liabilities and indebtedness with respect to the principal of and interest on
the Loans) including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, and
interest that, but for the filing of a petition in bankruptcy with respect to
any Grantor, would accrue on such obligations, whether or not a claim is allowed
against such Grantor for such interest in the related bankruptcy proceeding),
and all fees, costs, expenses and indemnity obligations of the Grantors to the
Secured Party hereunder, or under any other Loan Document.

 

“Person” shall have the meaning assigned to such term in the Credit Agreement.

 

(c)          Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter. Except as otherwise herein
specifically provided, each accounting term used herein shall have the meaning
given to it under Generally Accepted Accounting Principles. The term “including”
shall not be limited or exclusive, unless specifically indicated to the
contrary. The word “will” shall be construed to have the same meaning in effect
as the word “shall.” The words “herein,” “hereof” and “hereunder,” and other
words of similar import, refer to this Agreement as a whole, including the
exhibits and schedules hereto, all of which are by this reference incorporated
into this Agreement.

 

 

2

 


--------------------------------------------------------------------------------

 

 

 

I.

SECURITY

 

SECTION 1.01.           Grant of Security. As security for the Obligations, each
Grantor hereby transfers, assigns and grants to the Secured Party a security
interest in the Collateral.

 

SECTION 1.02.            Release and Satisfaction. Upon the termination of this
Agreement and the indefeasible payment in full of the Obligations, the Secured
Party shall deliver to each Grantor, upon request therefor and at such Grantor’s
expense, releases and satisfactions of all financing statements, notices of
assignment and other registrations of security.

 

 

II.

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.01.           Representations and Warranties With Respect to Security.
Each Grantor hereby represents and warrants to the Secured Party as follows:

 

(a)          Name. Each Grantor’s exact legal name, state of incorporation or
organization and organizational number is set forth on Schedule A annexed
hereto.

 

(b)          Ownership of Collateral. Each Grantor owns all of its personal
property and assets, including, without limitation, the Collateral, free and
clear of all Liens, other than the Liens permitted under Section 7.01 of the
Credit Agreement.

 

(c)          Trademarks, Patents and Copyrights. Annexed hereto as Schedule A is
a complete list of all patents, trademarks, copyrights, applications therefor,
and other similar General Intangibles which each Grantor owns or has the right
to use as of the date of this Agreement. To each Grantor’s knowledge, there are
no assertions or claims challenging the validity of any of the foregoing. To
each Grantor’s knowledge, the business of such Grantor as now conducted does not
conflict with any patents, patent rights, licenses, trademarks, trademark
rights, trade names, trade name rights or copyrights of others. There is no
material infringement of any General Intangible of any Grantor.

 

(d)          Accounts. Annexed hereto as Schedule A is a list identifying the
chief executive office or principal place of business of each Grantor and all
addresses at which each Grantor maintains books or records relating to its
Accounts as of the date of this Agreement.

 

(e)          Inventory. Annexed hereto as Schedule A is a list identifying all
addresses where each Grantor maintains its Inventory as of the date of this
Agreement. No Grantor’s Inventory is currently maintained or will be maintained
with any bailee that issues negotiable warehouse receipts or other negotiable
instruments therefor.

 

(f)           Equipment. Annexed hereto as Schedule A is a list identifying all
the addresses where the Equipment of each Grantor is located.

 

(g)          Trade Names. Except as set forth on Schedule A annexed hereto, each
Grantor has not done during the five years prior to this Agreement, and does not
currently do, business under fictitious business names or trade names. No
Grantor has been known under any other name during such five-year period. Each
Grantor will only change its name or do business under any other fictitious
business names or trade names during the term of this Agreement after giving

 

3

 


--------------------------------------------------------------------------------

 

not less than thirty (30) Business Days’ prior written notice to the Secured
Party.

 

(h)          Acquired Collateral. Except as set forth on Schedule A annexed
hereto, the Collateral has been acquired or originated by each Grantor in the
ordinary course of such Grantor’s business and was not acquired pursuant to any
acquisition of all or a portion of the business of any Person whether by merger,
acquisition of assets or otherwise.

 

(i)           Third-Party Locations. Except as set forth on Schedule A annexed
hereto, no Collateral is in the possession of, or under the control of, any
Person other than a Grantor or the Secured Party.

 

(j)           Commercial Tort Claims. Except to the extent identified under the
definition of Collateral above, no Grantor holds any Commercial Tort Claim.

 

(k)          Enforceability of Security Interests. Upon the execution of this
Agreement by each Grantor and the filing of financing statements properly
describing the Collateral and identifying such Grantor and the Secured Party in
the applicable jurisdiction required pursuant to the UCC, security interests and
liens granted to the Secured Party under Section 1.01 hereof shall constitute
valid, perfected and first priority security interests and liens in and to the
Collateral of such Grantor, other than Collateral which may not be perfected by
filing under the Uniform Commercial Code, and subject to the Liens permitted
pursuant to Section 7.01 of the Credit Agreement, in each case enforceable
against all third parties and securing the payment of the Obligations.

 

 

III.

COVENANTS OF GRANTORS

 

SECTION 3.01.           Records; Location of Collateral. So long as a Grantor
shall have any Obligation to the Secured Party: (a) such Grantor shall not
change the jurisdiction of its incorporation or organization or move its chief
executive office, principal place of business or office at which is kept its
books and records (including computer printouts and programs) from the locations
existing on the date hereof and listed on Schedule A annexed hereto; (b) a
Grantor shall not establish any offices or other places of business at any other
location; (c) a Grantor shall not move any of the Collateral to any location
other than those locations existing on the date hereof and listed on Schedule A
annexed hereto; or (d) a Grantor shall not change its corporate name in any
respect, unless, in each case of clauses (a), (b) (c) and (d) above, (i) a
Grantor shall have given the Secured Party thirty (30) Business Days’ prior
written notice of its intention to do so, identifying the new location and
providing such other information as the Secured Party deems necessary, and
(ii) a Grantor shall have delivered to the Secured Party such documentation, in
form and substance satisfactory to the Secured Party and as required by the
Secured Party, to preserve the Secured Party’s security interest in the
Collateral.

 

SECTION 3.02.           Commercial Tort Claims. Each Grantor shall promptly
notify the Secured Party upon obtaining any Commercial Tort Claim after the date
hereof against any third party and, upon request of the Secured Party, shall
promptly enter into an amendment to this Agreement and do such other acts or
things as may be requested by the Secured Party to give the Secured Party a
first priority perfected security interest in any such Commercial Tort Claim.

 

 

4

 


--------------------------------------------------------------------------------

 

 

SECTION 3.03.           Other Collateral. Each Grantor shall promptly notify the
Secured Party upon acquiring or otherwise obtaining any Collateral after the
date hereof consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights, Electronic Chattel Paper, Documents or Instruments.

 

 

SECTION 3.04.

Further Actions.

 

(a)          Promissory Notes and Tangible Chattel Paper. If any Grantor shall
at any time hold or acquire any Promissory Notes or Tangible Chattel Paper, such
Grantor shall forthwith endorse, assign or deliver the same to the Secured
Party, accompanied by instruments of transfer or assignment duly executed in
blank as the Secured Party may from time to time specify.

 

(b)          Deposit Accounts. At the request of the Secured Party, each Grantor
will cause each depository bank where such Grantor maintains a Deposit Account
to execute an agreement pursuant to which the depository bank agrees to comply,
without the further consent of such Grantor, at any time, with instructions from
the Secured Party to such depository bank directing the disposition of funds
from time to time credited to such deposit account or agree to the Secured Party
becoming the customer of the depository bank with respect to such deposit
accounts, with such Grantor being permitted, only with the consent of the
Secured Party, to exercise rights to withdraw funds from such deposit account.

 

(c)         Investment Property. If any Grantor shall at any time hold or
acquire any Certificated Securities, such Grantor shall forthwith endorse, sign
and deliver the same to the Secured Party, accompanied by such instruments of
transfer assignment duly executed in blank as Secured Party may from time to
time specify. If any security is now or hereafter acquired by any Grantor are
uncertificated and are issued to the Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Secured Party thereof,
and, at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (a) cause the issuer to
agree to comply, without further consent of such Grantor or such nominee, at any
time with instructions from the Secured Party as to such Securities, or
(b) arrange for the Secured Party to become the registered owner of the
securities. If any Securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by the Grantor, are held by any
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, the Grantor shall immediately notify the Secured Party thereof
and, at the Secured Party’s request and option, pursuant to an agreement in form
and substance satisfactory to the Secured Party, either (i) cause such
Securities Intermediary or Commodity Intermediary, as the case may be, to agree
to comply, in each case, without further consent of such Grantor or such
nominee, at any time with Entitlement Orders or other instructions from the
Secured Party to such Securities Intermediary as to such Securities or other
Investment Property, or to apply any value distributed on account of any
Commodity Contract as directed by the Secured Party to such Commodity
Intermediary, or (ii) in the case of Financial Assets or other Investment
Property held through a Securities Intermediary, arrange for this Secured Party
to become the Entitlement Holder with respect to such Investment Property, with
such Grantor being permitted, only with the consent of the Secured Party, to
exercise rights to withdraw or otherwise deal with such Investment Property.

 

(d)        Collateral in the Possession of Third Parties. If any Collateral is
at any time in the possession of any person or entity other than a Grantor or
the Secured Party (a “Third

 

5

 


--------------------------------------------------------------------------------

 

Party”), the Grantor shall promptly notify the Secured Party thereof, and, at
the Secured Party’s request and option, shall promptly obtain an acknowledgment
from the Third Party, in form and substance satisfactory to the Secured Party,
that the Third Party holds such collateral for the benefit of the Secured Party
and such Third Party’s agreement to comply, without further consent of the
Grantor, at any time with the instructions of the Secured Party as to such
Collateral.

 

(e)          Electronic Chattel Paper. If any Grantor at any time holds or
acquired an interest in any Electronic Chattel Paper, such Grantor shall
promptly notify the Secured Party thereof and, at the request and option of the
Secured Party, shall take such action as the Secured Party may reasonably
request to vest in the Secured Party control under Section 9105 of the UCC of
such Electronic Chattel Paper.

 

(f)           Letter-of-Credit Rights. If any Grantor is at any time the
beneficiary under a Letter of Credit, such Grantor shall promptly notify the
Secured Party thereof and, at the request and option of the Secured Party, such
Grantor shall, pursuant to an arrangement in form and substance satisfactory to
the Secured Party, either (i) arrange for the Issuer and any confirmed or other
nominated person of such Letter of Credit to consent to an assignment to the
Secured Party the proceeds of the Letter of Credit, or (ii) arrange for the
Secured Party to become the transferee beneficiary of the Letter of Credit, with
the Secured Party agreeing in each case that the proceeds of the Letter of
Credit are to be applied to satisfaction of the Obligations in such order as the
Secured Party may determine.

 

(g)          Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim, such Grantor shall immediately notify the
Secured Party in a writing signed by the Grantor of the particulars thereof and
grant to the Secured Party in such writing a security interest therein and all
proceeds thereof, all upon the terms of this Agreement with such writing to be
in form and substance to the Secured Party.

 

(h)        General. Each Grantor further agrees, upon the request of the Secured
Party and at the Secured Party’s option, to take any and all other actions as
the Secured Party may determine to be necessary or useful for the attachment,
perfection and first priority of, and the ability of the Secured Party to
enforce, the Secured Party’s security interest in any and all of the Collateral,
including, without limitation, (i) executing and delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC to the extent, if any, that such Grantor’s signature thereon is required
therefor, (ii) causing the Secured Party’s name to be noted as Secured Party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or the ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral,
(iii) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce the Secured Party’s security interest in such Collateral,
(iv) obtaining governmental and other third-party waivers, consents and
approvals in form and substance satisfactory to the Secured Party, including,
without limitation, any consent of any licensor, lessor or other persons
obligated on Collateral, and (v) obtaining waivers from mortgagees and landlords
in form and substance satisfactory to the Secured Party. Each Grantor further
authorizes the Secured Party to file initial financing statements describing the
Collateral, and any amendments thereto.

 

 

6

 


--------------------------------------------------------------------------------

 

 

SECTION 3.05.            Insurance and Assessments. In the event any Grantor
shall fail to purchase or maintain insurance, or pay any tax, assessment,
government charge or levy, except as the same may be otherwise permitted
hereunder or under the Credit Agreement, or in the event that any lien,
encumbrance or security interest prohibited hereby shall not be paid in full or
discharged, or in the event such Grantor shall fail to perform or comply with
any other covenant, promise or obligation to the Secured Party hereunder or
under the Credit Agreement or any other Loan Document, the Secured Party may,
but shall not be required to, perform, pay, satisfy, discharge or bond the same
for the account of such Grantor, and all money so paid by the Secured Party,
including reasonable attorney’s fees, shall be deemed to be Obligations.

 

SECTION 3.06.            Inspection. Upon reasonable notice to a Grantor, the
Secured Party may, during such Grantor’s normal business hours, examine and
inspect any Collateral and may examine, inspect and copy all books and records
with respect thereto or relevant to the Obligations.

 

SECTION 3.07.           Personal Property. The Collateral shall remain personal
property at all times. No Grantor shall affix any of the Collateral to real
property in any manner which would change its nature from that of personal
property to real property or to a fixture.

 

SECTION 3.08.           Maintenance of Corporate Existence. Each Grantor shall
preserve and maintain its corporate existence and, except as otherwise permitted
pursuant to the Credit Agreement, shall not merge with or into or consolidate
with any other entity.

 

SECTION 3.09.          Indemnification. Each Grantor agrees to indemnify the
Secured Party and hold it harmless from and against any and all injuries,
claims, damages, judgments, liabilities, costs and expenses (including, without
limitation, reasonable fees and disbursements of counsel), charges and
encumbrances which may be incurred by or asserted against the Secured Party in
connection with or arising out of any assertion, declaration or defense of the
Secured Party’s rights or security interest under the provisions of this
Agreement or any other Loan Document, permitting it to collect, settle or adjust
Accounts or to deal with account debtors in any way or in connection with the
realization, repossession, safeguarding, insuring or other protection of the
Collateral or in connection with the collecting, perfecting or protecting the
Secured Party’s liens and security interests hereunder or under any other Loan
Document.

 

 

IV.

POWER OF ATTORNEY; NOTICES

 

SECTION 4.01.           Power of Attorney. Each Grantor hereby irrevocably
constitutes and appoints the Secured Party, and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of such Grantor or
in the Secured Party’s own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or useful to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby give said attorneys the power and right, on behalf of the
Grantor, without notice to or assent by the Grantor, to (a) upon the occurrence
and continuance of an Event of Default endorse the names of such Grantor on any
checks, notes, drafts or other forms of payment or security that may come into
the possession of the Secured Party or any affiliate of the Secured Party, to
sign the Grantor’s name on invoices or bills of lading, drafts against
customers, notices of assignment, verifications and schedules,

 

7

 


--------------------------------------------------------------------------------

 

(b) upon the occurrence and continuance of an Event of Default sell, transfer,
pledge, make any arrangement with respect to or otherwise dispose of or deal
with any of the Collateral consistent with the UCC, and (c) do acts and things
which the Secured Party deems necessary or useful to protect, preserve or
realize upon the Collateral and the Secured Party’s security interest therein.
The powers granted herein, being coupled with an interest, are irrevocable until
all of the Obligations are indefeasibly paid in full and this Agreement is
terminated. The powers conferred on the Secured Party hereunder are solely to
protect its interests in the Collateral and shall not impose any duty upon it to
exercise any such powers. Neither the Secured Party nor any attorney-in-fact
shall be liable for any act or omission, error in judgment or mistake of law
provided the same is not the result of gross negligence or willful misconduct.

 

SECTION 4.02.           Notices. Upon the occurrence of an Event of Default, the
Secured Party may notify account debtors and other persons obligated on any of
the Collateral that the Collateral have been assigned to the Secured Party or of
its security interest therein and to direct such account debtors and other
persons obligated on any of the Collateral to make payment of all amounts due or
to become due to a Grantor directly to the Secured Party, and upon such
notification, and at such Grantor’s expense, to enforce collection of any such
Collateral, and to adjust, compromise or settle for cash, credit or otherwise
upon any terms the amount of payment thereof. The Secured Party may, at any time
following the occurrence of an Event of Default, notify the Postal Service
authorities to change the address of delivery of mail to an address designated
by the Secured Party. After making of such a request or the giving of any such
notification, each Grantor shall hold any proceeds of collection of accounts,
Chattel Paper, general intangibles, instruments and other Collateral received by
it as trustee for the Secured Party without commingling the same with such
Grantor and shall turn the same over to the Secured Party in the identical form
received, together with any necessary endorsements or assignments. The Secured
Party shall apply the proceeds of collection of such Collateral received by the
Secured Party to the Obligations, in such order as the Secured Party, in its
sole discretion, shall determine, such proceeds to be immediately credited after
final payment in cash or other immediately available funds of the items giving
rise to them.

 

 

V.

REMEDIES OF SECURED PARTY

 

SECTION 5.01.          Enforcement. Upon the occurrence of an Event of Default,
the Secured Party shall have, in addition to all of its other rights under this
Agreement and the other Loan Documents by operation of law or otherwise (which
rights shall be cumulative), all of the rights and remedies of a secured party
under the UCC and shall have the right, to the extent permitted by law, without
charge, to enter any Grantor’s premises, and, until it completes the enforcement
of its rights in the Collateral subject to its security interest hereunder and
the sale or other disposition of any property subject thereto, take possession
of such premises without charge, rent or payment therefor (through self-help,
without judicial process and without having first given notice or obtained an
order of any court), or place custodians in control thereof, remain on such
premises and use the same for the purpose of completing any work in progress,
preparing any Collateral for disposition, and disposition of or collecting any
Collateral. Without limiting the foregoing, upon the occurrence of an Event of
Default, the Secured Party may, without demand, advertising or notice, all of
which such Grantor hereby waives (except as the same may be required by law),
sell, lease, license or otherwise dispose of and grant options to a third party
to purchase, lease, license or otherwise dispose of any and all Collateral held
by it or for its account at any time or times in one or more public or private
sales or other dispositions,

 

8

 


--------------------------------------------------------------------------------

 

for cash, on credit or otherwise, at such prices and upon such terms as the
Secured Party, in its sole discretion, deems advisable. At any such sale, the
Collateral, or any portion thereof, may be sold in one lot as an entirety or in
separate parcels as the Secured Party, in its sole discretion, deems advisable.
Each Grantor agrees that if notice of sale shall be required by law, such
requirement shall be met if such notice is mailed, postage prepaid, to such
Grantor at its address set forth above, or such other address as it may have, in
writing, provided to the Secured Party, at least ten (10) days before the time
of such sale or disposition. The Secured Party may postpone or adjourn any sale
of any Collateral from time to time by an announcement at the time and place of
the sale to be so postponed or adjourned, without being required to give a new
notice of sale. Notice of any public sale shall be sufficient if it describes
the security of the Collateral to be sold in general terms, stating the amounts
thereof, the nature of the business in which such Collateral was created and the
location and nature of the properties covered by the other security interests or
mortgages and the prior liens thereof. The Secured Party may be the purchaser at
any such sale if it is public, free from any right of redemption, which such
Grantor also waives, and payment may be made, in whole or in part, in respect of
such purchase price by the application of the Obligations by the Secured Party.
Each Grantor, with respect to its property constituting such Collateral, shall
be obligated for, and the proceeds of sale shall be applied first to, the costs
of taking, assembling, finishing, collecting, refurbishing, storing, guarding,
insuring, preparing for sale, and selling the Collateral, including the fees and
disbursements of attorneys, auctioneers, appraisers and accountants employed by
the Secured Party. Proceeds shall then be applied to the payment, in whatever
order the Secured Party may elect, of all of the Obligations. The Secured Party
shall return any excess to such Grantor or to whomever may be fully entitled to
receive the same or as a court of competent jurisdiction may direct. In the
event that the proceeds of any sale or other disposition of the Collateral are
insufficient to pay in full the Obligations, such Grantor shall remain liable
for any deficiency.

 

SECTION 5.02.          Standards for Exercising Rights and Remedies. To the
extent that applicable law imposes duties on the Secured Party to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Secured Party (a) to
fail to incur expenses reasonably deemed significant by the Secured Party to
prepare Collateral for disposition or otherwise to fail to complete raw material
or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third-party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third-party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business, each Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risk of loss,

 

9

 


--------------------------------------------------------------------------------

 

collection or disposition of Collateral, or to provide to the Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by the Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Secured Party in the collection or disposition of any of the Collateral.
Each Grantor acknowledges that the purpose of this Section 5.02 is to provide
non-exhaustive indications of what actions or omissions by the Secured Party
would fulfill the Secured Party’s duties under the UCC or the Uniform Commercial
Code as in effect in other relevant jurisdiction in the Secured Party’s exercise
of remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 5.02. Without limitation upon the
foregoing, nothing contained in this Section 5.02 shall be construed to grant
any rights to each Grantor or to impose any duties on the Secured Party that
would not have been granted or imposed by this Agreement or by applicable law in
the absence of this Section 5.02.

 

SECTION 5.03.          Waiver. Each Grantor waives any right, to the extent
applicable law permits, to receive prior notice of, or a judicial or other
hearing with respect to, any action or prejudgment remedy or proceeding by the
Secured Party to take possession, exercise control over, or dispose of any item
of the Collateral in any instance (regardless of where such Collateral may be
located) where such action is permitted under the terms of this Agreement or any
other Loan Document, or by applicable law, or of the time, place or terms of
sale in connection with the exercise of the Secured Party’s rights hereunder,
and such Grantor also waives, to the extent permitted by law, any bond, security
or sureties required by any statute, rule or otherwise by law as an incident to
any taking of possession by the Secured Party of property subject to the Secured
Party’s Lien. Each Grantor further waives any damages (direct, consequential or
otherwise) occasioned by the enforcement of the Secured Party’s rights under
this Agreement and any other Loan Document, including the taking of possession
of any Collateral, all to the extent that such waiver is permitted by law and to
the extent that such damages are not caused by the Secured Party’s gross
negligence or willful misconduct. These waivers and all other waivers provided
for in this Agreement and any other Loan Documents have been negotiated by the
parties, and each Grantor acknowledges that it has been represented by counsel
of its own choice and has consulted such counsel with respect to its rights
hereunder.

 

SECTION 5.04.            Other Rights. Each Grantor agrees that the Secured
Party shall not have any obligation to preserve rights to any Collateral against
prior parties or to proceed first against any Collateral or to marshal any
Collateral of any kind for the benefit of any other creditors of such Grantor or
any other Person. The Secured Party is hereby granted, to the extent that such
Grantor is permitted to grant a license or right of use, a license or other
right to use, without charge, labels, patents, copyrights, rights of use, of any
name, trade secrets, trade names, trademarks and advertising matter, or any
property of a similar nature of such Grantor as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
and such Grantor’s rights under all licenses and any franchise, sales or
distribution agreements shall inure to the Secured Party’s benefit.

 

SECTION 5.05.            Expenses. Each Grantor agrees that it shall pay on
demand therefor all costs and expenses incurred in amending, implementing,
perfecting, collecting, defending, declaring and enforcing the Secured Party’s
rights and security interests in the Collateral hereunder or under the Credit
Agreement or any other Loan Document or other instrument or agreement delivered
in connection herewith or therewith, including, but not limited

 

10

 


--------------------------------------------------------------------------------

 

to, searches and filings, and the Secured Party’s reasonable attorneys’ fees
(regardless of whether any litigation is commenced, whether a default is
declared hereunder, and regardless of tribunal or jurisdiction).

 

 

VI.

GENERAL PROVISIONS

 

SECTION 6.01.            Termination. This Agreement shall remain in full force
and effect until all the Obligations shall have been indefeasibly fully paid and
satisfied and the Credit Agreement shall have expired or been terminated, and,
until such time, the Secured Party shall retain all security in and title to all
existing and future Collateral held by it hereunder.

 

SECTION 6.02.           Remedies Cumulative. The Secured Party’s rights and
remedies under this Agreement shall be cumulative and non-exclusive of any other
rights or remedies which it may have under the Credit Agreement, any other Loan
Document or any other agreement or instrument, by operation of law or otherwise
and may be exercised alternatively, successively or concurrently, as the Secured
Party may deem expedient.

 

SECTION 6.03.            Binding Effect. This Agreement is entered into for the
benefit of the parties hereto and their successors and assigns. It shall be
binding upon and shall inure to the benefit of the said parties, their
successors and assigns. No Grantor shall assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Secured Party,
and any attempted assignment shall be null and void.

 

SECTION 6.04.          Notices. Wherever this Agreement provides for notice to
either party (except as expressly provided to the contrary), it shall be in
writing and given in the manner specified in Section 9.01 of the Credit
Agreement. Such notices to each Grantor shall be delivered to the address for
notices set forth on Schedule A annexed hereto.

 

SECTION 6.05.          Waiver. No delay or failure on the part of the Secured
Party in exercising any right, privilege, remedy or option hereunder shall
operate as a waiver of such or any other right, privilege, remedy or option, and
no waiver shall be valid unless in writing and signed by an officer of the
Secured Party, and only to the extent therein set forth.

 

SECTION 6.06.           Modifications and Amendments. This Agreement and the
other agreements to which it refers constitute the complete agreement between
the parties with respect to the subject matter hereof and may not be changed,
modified, waived, amended or terminated orally, but only by a writing signed by
the party to be charged.

 

SECTION 6.07.           Several Agreements. This Agreement shall constitute the
several obligations and agreements of each Grantor and may be amended, restated,
supplemented or otherwise modified from time to time with respect to any Grantor
without the consent or approval of any other Grantor, and no such amendment,
restatement, supplement or modification shall be deemed to amend, restate,
supplement or modify the obligations of any other Grantor hereunder.

 

SECTION 6.08.           Survival of Representations and Warranties. The
representations and warranties of each Grantor made or deemed made herein shall
survive the execution and delivery of this Agreement.

 

11

 


--------------------------------------------------------------------------------

 

 

SECTION 6.09.           Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 6.10.            Applicable Law; Consent to Jurisdiction; Waiver of Jury
Trial. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR
CHOICE OF LAWS. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GRANTOR HEREBY WAIVES, AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR THE
SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GRANTOR AGREES (i) NOT TO SEEK, AND HEREBY
WAIVES THE RIGHT TO, ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT
OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT, AND (ii) NOT TO ASSERT ANY COUNTERCLAIM IN ANY
SUCH SUIT, ACTION OR PROCEEDING. EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY
BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET
FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK. EACH
GRANTOR AND THE SECURED PARTY EACH IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS

AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

SECTION 6.11.          Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
taken together, shall constitute one and the same agreement.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

 

12

 


--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

SECURED PARTY:

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By:________________________________

Name:

Tamra Postiglione

Title:

Vice President

 

 

GRANTORS:

 

EMERGING VISION, INC.

 

By:________________________________

Name:

Christopher G. Payan

Title:

CEO

 

 

VISIONCARE OF CALIFORNIA, INC.

 

By:________________________________

Name:

Christopher G. Payan

Title:

CEO

 

 

ACKNOWLEDGMENT

 

 

STATE OF New York

    )

    ):SS.

COUNTY OF SUFFOLK

    )

 

On the 18th day of August in the year 2005 before me, the undersigned,
personally appeared Christopher G. Payan, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

_______________________________

 

Notary Public

13

 


--------------------------------------------------------------------------------

 

 

Schedule A

to Security Agreement

 

Name of Grantor: Emerging Vision, Inc.

1.

State of Incorporation or Organization: New York

 

2.

Organizational Number: n/a

 

3.

Patents, trademarks, trade names, copyright and applications for the foregoing:

 

 

[see attached]

 

4.

Chief Executive Office or Principal Place of Business:

 

 

100 Quentin Roosevelt Boulevard, Suite 508, Garden City, New York 11530

 

5.

Other offices at which books or records with respect to Accounts are maintained:

 

 

________________________________________________________________

6.

Inventory Locations:

___________________________________________

 

________________________________________________________________

7.

Equipment Locations:

___________________________________________

 

________________________________________________________________

8.

Trade Names:

__________________________________________________

9.

Non-Ordinary Course Collateral Acquisitions: _____________________________

 

10.

Collateral in the possession or control of third parties:_______________________

11.

Commercial Tort Claims:______________________________________________

 

12.

Address for Notices:

 

100 Quentin Roosevelt Boulevard

Suite 508

Garden City, New York 11530

 

 

 

 

 

14

 


--------------------------------------------------------------------------------

 

 

Schedule A

to Security Agreement

 

Name of Grantor: VisionCare of California, Inc.

1.

State of Incorporation or Organization: New York

 

2.

Organizational Number: n/a

 

3.

Patents, trademarks, trade names, copyright and applications for the foregoing:

 

 

[none]

 

4.

Chief Executive Office or Principal Place of Business:

 

 

100 Quentin Roosevelt Boulevard, Suite 508, Garden City, New York 11530

 

5.

Other offices at which books or records with respect to Accounts are maintained:

 

 

________________________________________________________________

6.

Inventory Locations:

_______________________________________

 

________________________________________________________________

7.

Equipment Locations:

_______________________________________

 

________________________________________________________________

8.

Trade Names:

__________________________________________________

9.

Non-Ordinary Course Collateral Acquisitions: _____________________________

 

10.

Collateral in the possession or control of third parties:_______________________

11.

Commercial Tort Claims:______________________________________________

 

12.

Address for Notices:

 

 

100 Quentin Roosevelt Boulevard

Suite 508

Garden City, New York 11530

Attention: CFO

Telecopy: (516) 390-2110

 

 

 

15

 


--------------------------------------------------------------------------------

 

 

With a copy to :

 

100 Quentin Roosevelt Boulevard

Suite 508

Garden City, New York 11530

Attention: General Counsel

Telecopy: (516) 465-6952



 

16

 


--------------------------------------------------------------------------------

 

 

GUARANTY

 

THIS GUARANTY is entered into as of the 19th day of August, 2005, by EACH OF THE
UNDERSIGNED (each a “Guarantor” and, collectively, the “Guarantors”) in favor of
and for the benefit of MANUFACTURERS AND TRADERS TRUST COMPANY, a New York
banking corporation (the “Lender”).

 

RECITALS

 

A.           Pursuant to a Credit Agreement, dated as of the date hereof, by and
between EMERGING VISION, INC., a New York corporation (the “Company”), and the
Lender (as the same may be amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), the Company will receive Loans and other
financial accommodations from the Lender and will incur Obligations.

 

B.           The Guarantors, being members of a group of entities affiliated
with the Company and being engaged in related businesses will receive direct and
indirect benefits from such Loans and financial accommodations.

 

C.           Each Guarantor wishes to grant the Lender security and assurance in
order to secure the payment and performance by the Company of all of its present
and future Obligations, and, to that effect, to guaranty the Obligations as set
forth herein.

 

Accordingly, each Guarantor hereby agrees as follows:

 

 

1.

Guaranty.

 

(a)         Each Guarantor, jointly and severally, absolutely, unconditionally
and irrevocably guarantees to the Lender the full and punctual payment by the
Company, when due, whether at the stated due date, by acceleration or otherwise,
of all Obligations of the Company, howsoever created, arising or evidenced,
voluntary or involuntary, whether direct or indirect, absolute or contingent
now, or hereafter existing or owing to the Lender under the Credit Agreement,
the Notes or the other Loan Documents (collectively, the “Guaranteed
Obligations”). This Guaranty is an absolute, unconditional, continuing guaranty
of payment and not of collection of the Guaranteed Obligations and includes
Guaranteed Obligations arising from successive transactions which shall either
continue such Guaranteed Obligations or from time to time renew such Guaranteed
Obligations after the same have been satisfied. This Guaranty is in no way
conditioned upon any attempt to collect from the Company or upon any other event
or contingency, and shall be binding upon and enforceable against each Guarantor
without regard to the validity or enforceability of the Credit Agreement, the
Notes or any other Loan Document or of any term of any thereof. If for any
reason the Company shall fail or be unable duly and punctually to pay any of the
Guaranteed Obligations (including, without limitation, amounts that would become
due but for the operation of the automatic stay under Section 362(a) of the

 

Bankruptcy Code, 11 U.S.C. § 362(a)), each Guarantor will forthwith pay the
same, in cash, immediately upon demand.

 

 

1

 


--------------------------------------------------------------------------------

 

 

(b)          In the event the Credit Agreement, any Note or any other Loan
Document shall be terminated as a result of the rejection thereof by any
trustee, receiver or liquidating agent of the Company or any of its properties
in any bankruptcy, insolvency, reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar proceeding, each Guarantor’s
obligations hereunder shall continue to the same extent as if the Credit
Agreement, such Note or such other Loan Document had not been so rejected.

 

(c)          Each Guarantor shall pay all costs, expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) and damages incurred
in connection with the enforcement of this Guaranty and of the Guaranteed
Obligations of the Company under the Credit Agreement or the Note or any other
Loan Document to the extent that such costs, expenses and damages are not paid
by the Company pursuant to the respective documents.

 

(d)          Each Guarantor further agrees that if any payment made by the
Company or any Guarantor to the Lender on any Obligation or Guaranteed
Obligation, as applicable, is rescinded, recovered from or repaid by the Lender,
in whole or in part, in any bankruptcy, insolvency or similar proceeding
instituted by or against the Company or any Guarantor, or otherwise, this
Guaranty shall continue to be fully applicable to such Guaranteed Obligation to
the same extent as though the payment so recovered or repaid had never
originally been made on such Guaranteed Obligation.

 

(e)          If any Event of Default shall have occurred and be continuing, the
Lender, and any Affiliate of the Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lender, or any
Affiliate of the Lender to or for the credit or the account of any Guarantor
against any of and all the obligations of any Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not the Lender shall
have made any demand hereunder and although such obligations may be unmatured.
The rights under this paragraph 1(e) are in addition to other rights and
remedies (including other rights of set off) which the Lender may have.

 

 

2.

Guaranty Continuing, Absolute, Unlimited.

 

The obligations of each Guarantor hereunder shall be continuing, absolute,
irrevocable, unlimited and unconditional, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any Guarantor
may have against the Lender or the Company or any other person, and shall remain
in full force and effect without regard to, and, to the fullest extent permitted
by applicable law, shall not be released, discharged or in any way affected by,
any circumstance or condition (whether or not any Guarantor shall have any
knowledge or notice thereof) whatsoever which might constitute a legal or
equitable discharge or defense including, but not limited to, (a) any express or
implied amendment, modification or supplement to the Credit Agreement, any Note,
or any other Loan Document or any other agreement referred to in any thereof, or
any other instrument applicable to the Company or to the Loans, or the Letters
of Credit or any part thereof; (b) any failure on the part of the Company to
perform or comply with the Credit Agreement, any Note or any other Loan Document
or any failure of any other Person to perform or comply with any term of the
Credit Agreement, any Note, or any other Loan Document or any other agreement as
aforesaid; (c) any waiver, consent, change, extension, indulgence or other
action or any action or inaction under or in respect of the

 

2

 


--------------------------------------------------------------------------------

 

Credit Agreement, any Note, or any other Loan Document or any other agreement as
aforesaid, whether or not the Lender, the Company or any Guarantor has notice or
knowledge of any of the foregoing; (d) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding with respect to the Company, or its properties or its creditors, or
any action taken by any trustee or receiver or by any court in any such
proceeding; (e) any furnishing or acceptance of additional security or any
release of any security; (f) any limitation on the liability or obligations of
the Company under the Credit Agreement, any Note or any other Loan Document or
any termination, cancellation, frustration, invalidity or unenforceability, in
whole or in part, of the Credit Agreement, any Note, this Guaranty or any other
Loan Document or any term of any thereof; (g) any lien, charge or encumbrance on
or affecting any Guarantor’s or any of the Company’s respective assets and
properties; (h) any act, omission or breach on the part of the Lender under the
Credit Agreement, any Note or any other Loan Document or any other agreement at
any time existing between the Lender and the Company or any law, governmental
regulation or other agreement applicable to the Lender or any Loan; (i) any
claim as a result of any other dealings among the Lender, any Guarantor or the
Company; (j) the assignment of this Guaranty, the Credit Agreement, any Note or
any other Loan Document by the Lender to any other Person; (k) any change in the
name of the Lender, the Company or any other Person referred to herein; or (l)
the release of an obligor or any other Guarantor of its obligations under the
Loan Documents.

 

 

3.

Waiver.

 

Each Guarantor unconditionally waives, to the fullest extent permitted by
applicable law: (a) notice of any of the matters referred to in Section 2
hereof, except as expressly provided herein; (b) all notices which may be
required by statute, rule of law or otherwise to preserve any rights against any
Guarantor hereunder, including, without limitation, notice of the acceptance of
this Guaranty, or the creation, renewal, extension, modification or accrual of
the Guaranteed Obligations or notice of any other matters relating thereto, any
presentment, demand, notice of dishonor, protest, nonpayment of any damages or
other amounts payable under the Credit Agreement, any Note or any other Loan
Documents; (c) any requirement for the enforcement, assertion or exercise of any
right, remedy, power or privilege under or in respect of the Credit Agreement,
any Note or any other Loan Documents, including, without limitation, diligence
in collection or protection of or realization upon the Guaranteed Obligations or
any part thereof or any collateral therefor; (d) any requirement of diligence;
(e) any requirement to mitigate the damages resulting from a default by the
Company under the Credit Agreement, any Note or any other Loan Documents; (f)
the occurrence of every other condition precedent to which any Guarantor or the
Company may otherwise be entitled; (g) the right to require the Lender to
proceed against the Company or any other Person liable on the Guaranteed
Obligations, to proceed against or exhaust any security held by the Company or
any other person, or to pursue any other remedy in the Lender’s power
whatsoever; and (h) the right to have the property of the Company first applied
to the discharge of the Guaranteed Obligations.

 

The Lender may, at its election, exercise any right or remedy it may have
against the Company without affecting or impairing in any way the liability of
any Guarantor hereunder and each Guarantor waives, to the fullest extent
permitted by applicable law, any defense arising out of the absence, impairment
or loss of any right of reimbursement, contribution or subrogation or any other
right or remedy of any Guarantor against the Company, whether resulting from
such election by the Lender or otherwise. Each Guarantor waives any defense
arising by reason of any

 

3

 


--------------------------------------------------------------------------------

 

disability or other defense of the Company or any Guarantor or by reason of the
cessation for any cause whatsoever of the liability, either in whole or in part,
of the Company to the Lender for the Guaranteed Obligations.

 

Each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Company and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and agrees that the Lender
shall not have any duty to advise any Guarantor of information regarding any
condition or circumstance or any change in such condition or circumstance. Each
Guarantor acknowledges that the Lender has not made any representations to any
Guarantor concerning the financial condition of the Company.

 

 

4.

Representations and Covenants of each Guarantor.

 

(a)         The representations and warranties contained in Article IV of the
Credit Agreement, to the extent they relate and are applicable to a Guarantor,
are true and correct as of the date hereof and the Lender is entitled to rely on
such representations and warranties to the same extent as though the same were
set forth in full herein.

 

(b)        Each Guarantor hereby agrees to perform the covenants contained in
Article VI and Article VII of the Credit Agreement, to the extent they relate
and are applicable to the Guarantor, and the Lender is entitled to rely on such
agreement to perform such covenants to the same extent as though the same were
set forth in full herein.

 

 

5.

Payments.

 

Each payment by each Guarantor to the Lender under this Guaranty shall be made
in the time, place and manner provided for payments in the Credit Agreement
without set-off or counterclaim to the account at which such payment is required
to be paid by the Company under the Credit Agreement.

 

 

6.

Parties.

 

This Guaranty shall inure to the benefit of the Lender and its permitted
successors, assigns or transferees, and shall be binding upon the Guarantors and
their respective successors and assigns. No Guarantor may delegate any of its
duties under this Guaranty without the prior written consent of the Lender (and
any such delegation without such consent shall be null and void).

 

 

7.

Notices.

 

Any notice shall be conclusively deemed to have been received by a party hereto
and to be effective on the day on which delivered to such party at the address
set forth below, or if sent by registered or certified mail, on the third
Business Day after the day on which mailed in the United States, addressed to
such party at said address:

 

4

 


--------------------------------------------------------------------------------

 

 

(a)           if to the Lender,

 

 

Manufacturers and Traders Trust Company

401 Broadhollow Road

Melville, New York 11747

 

Attention:

Tamra Postiglione

Relationship Manager – Emerging Vision, Inc.

 

Telecopy:

(631)

869-6514

 

 

(b)

if to a Guarantor,

 

 

c/o Emerging Vision, Inc.

 

 

100 Quentin Roosevelt Boulevard

 

Suite 508

 

 

Garden City, New York 11530

 

 

Attention: CFO

 

Telecopy: (516) 390-2110

 

With a copy to :

 

100 Quentin Roosevelt Boulevard

Suite 508

Garden City, New York 11530

Attention: General Counsel

 

Telecopy: (516) 465-6952

 

 

(c)

as to each such party at such other address as such party shall have designated
to the other in a written notice complying as to delivery with the provisions of
this Section 7.

 

 

8.

Remedies.

 

Each Guarantor stipulates that the remedies at law in respect of any default or
threatened default by a Guarantor in the performance of or compliance with any
of the terms of this Guaranty are not and will not be adequate, and that any of
such terms may be specifically enforced by a decree for specific performance or
by an injunction against violation of any such terms or otherwise.

 

 

9.

Rights to Deal with the Company.

 

At any time and from time to time, without terminating, affecting or impairing
the validity of this Guaranty or the obligations of any Guarantor hereunder, the
Lender may deal with the Company in the same manner and as fully as if this
Guaranty did not exist and shall be entitled, among other things, to grant the
Company, without notice or demand and without affecting any Guarantor’s
liability hereunder, such extension or extensions of time to perform, renew,
compromise, accelerate or otherwise change the time for payment of or otherwise
change the terms of indebtedness or any part thereof contained in or arising
under the Credit Agreement, any Note or any other Loan Documents, or to waive
any obligation of the Company to perform,

 

5

 


--------------------------------------------------------------------------------

 

any act or acts as the Lender may deem advisable.

 

 

10.

Subrogation.

 

(a)          Upon any payment made or action taken by a Guarantor pursuant to
this Guaranty, such Guarantor shall, subject to the provisions of Sections 10(b)
and (c) hereof, be fully subrogated to all of the rights of the Lender against
the Company arising out of the action or inaction of the Company for which such
payment was made or action taken by such Guarantor.

 

(b)          Any claims of such Guarantor against the Company arising from
payments made or actions taken by such Guarantor pursuant to the provisions of
this Guaranty shall be in all respects subordinate to the full and complete or
final and indefeasible payment or performance and discharge, as the case may be,
of all amounts, obligations and liabilities, the payments or performance and
discharge of which are guaranteed by this Guaranty, and no payment hereunder by
a Guarantor shall give rise to any claim of such Guarantor against the Lender.

 

(c)          Notwithstanding anything to the contrary contained in this Section
10, no Guarantor shall be subrogated to the rights of the Lender against the
Company until all of the Obligations of the Company have been paid finally and
indefeasibly in full, and that subrogation shall be suspended upon the
occurrence of the events described in Section 1(d) hereof until the Lender is
indefeasibly paid in full.

 

 

11.

Survival of Representations, Warranties, etc.

 

All representations, warranties, covenants and agreements made herein, including
representations and warranties deemed made herein, shall survive any
investigation or inspection made by or on behalf of the Lender and shall
continue in full force and effect until all of the obligations of the Guarantors
under this Guaranty shall be fully performed in accordance with the terms
hereof, and until the payment in full of the Guaranteed Obligations.

 

12.          GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR CHOICE OF
LAW. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION
WITH THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GUARANTOR HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH FEDERAL OR STATE COURTS, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS GUARANTY OR ANY DOCUMENT OR ANY

 

6

 


--------------------------------------------------------------------------------

 

INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF OR THEREOF
MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GUARANTOR AGREES NOT TO (i) SEEK AND HEREBY
WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF
ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT OR (ii) ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT,
ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM IS A COMPULSORY OR MANDATORY
COUNTERCLAIM UNDER APPLICABLE LAWS GOVERNING CIVIL PROCEDURE. EACH GUARANTOR
AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED
MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS GUARANTY OR ANY METHOD
AUTHORIZED BY THE LAWS OF NEW YORK. THE LENDER AND EACH GUARANTOR KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS GUARANTY, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

 

13.

Miscellaneous.

 

(a)          All capitalized terms used herein and not defined herein shall have
the meanings specified in the Credit Agreement.

 

(b)          This Guaranty is the joint and several obligation of each
Guarantor, and may be enforced against each Guarantor separately, whether or not
enforcement of any right or remedy hereunder has been sought against any other
Guarantor. Each Guarantor acknowledges that its obligations hereunder will not
be released or affected by the failure of the other Guarantors to execute the
Guaranty or by a determination that all or a part of this Guaranty with respect
to any other Guarantor is invalid or unenforceable.

 

(c)          If any term of this Guaranty or any application thereof shall be
invalid or unenforceable, the remainder of this Guaranty and any other
application of such term shall not be affected thereby.

 

(d)          Any term of this Guaranty may be amended, waived, discharged or
terminated only by a written agreement executed by each Guarantor and by the
Lender.

 

(e)          The headings in this Guaranty are for purposes of reference only
and shall not limit or define the meaning hereof.

 

(f)           No delay or omission by the Lender in the exercise of any right
under this Guaranty shall impair any such right, nor shall it be construed to be
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise of any other right.

 

[next page is signature page]

 

7

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be executed and
delivered as of the day and year first above written.

 

VISIONCARE OF CALIFORNIA, INC.

 

By:___________________________

 

Name: Christopher G. Payan

Title: CEO

 

ACKNOWLEDGMENT

 

 

STATE OF New York

    )

    ):SS.

COUNTY OF SUFFOLK

    )

 

 

On the 19th day of August in the year 2005 before me, the undersigned,
personally appeared Christopher G. Payan, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

___________________________

 

Notary Public

 

8

 


--------------------------------------------------------------------------------

 

 

TRADEMARK SECURITY AGREEMENT

FOR RECORDATION

WHEREAS, EMERGING VISION, INC., a New York corporation (the “Company”), having
its principal place of business at 100 Quentin Roosevelt Boulevard, Suite 508,
Garden City, New York 11530 is the owner of all right, title and interest in and
to the United States trademarks set forth on Schedule A attached hereto;

 

WHEREAS, pursuant to the terms and conditions of the Trademark Security
Agreement dated August 19, 2005 (the “Trademark Agreement”) made by Company in
favor of MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
(“Lender”), the Company is required to grant a security interest in, and lien
on, said trademarks to secure the obligations of the Company under a Credit
Agreement, dated as of August 19, 2005 (with the Trademark Agreement, the
“Agreements”) among the Company and the Lender; and

 

WHEREAS, Company is willing to grant to the Lender the security interest in and
lien on the trademarks described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Trademark
Agreement, the Company hereby grants to the Lender a security interest in, and a
lien upon, the trademarks set forth in Schedule A attached hereto and recordings
and applications therefor, which assignment and security interest shall secure
all the Obligations (as defined in the Credit Agreement) and in accordance with
the terms and provisions thereof.

 

The Company expressly acknowledges and affirms that the rights and remedies of
the Lender with respect to the assignment and security interest granted hereby
are more fully set forth in the Agreements.

 

Uniondale, New York

EMERGING VISION, INC.

August 19, 2005

 

By:_____________________________

Name: Christopher G. Payan

Title: CEO

 

1

 


--------------------------------------------------------------------------------

 

 



STATE OF NEW YORK

)

)SS.:

COUNTY OF SUFFOLK

)

 

On the 19th day of August, in the year 2005, before me, the undersigned, a
Notary Public in and for said State, personally appeared Christopher G. Payan,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual(s) acted, executed the instrument.

 

_____________________________________

Notary Public

 

2

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A  

 

Registered and Pending U.S. Trademarks

Trademark

Reg./Serial App. No.

 

 

SINGER/SPEC

2,190,534

OPTITINT

2,289,183

WISPATHINS

2,251,663

SAFESIGHT

2,251,660

STERLING 55

2,948,017

STERLING 55 (design)

2,963,803

GRADUATES

2,322,323

EYE TIES

1,369,858

STERLING OPTICAL

1,521,352

STERLING OPTICAL

1,534,835

STERLING OPTICAL AN IPCO COMPANY

1,235,485

IPCO

1,211,014

STERLING

1,565,677

OWL DESIGN

23,631

STERLING OPTICAL

1,892,900

LUGENE

872,764

LUGENE

515,428

COLOURLINE

1,375,662

VIP-LITE

1,030,648

BENCOTE

839,945

V.I.P BY H.O.V.

845,888

BLEND EDGE

867,881

BENSON’S

837,916

SUPERIOR OPTICAL

1,857,052

DURIKON (design)

760,674

EASYWEAR

2,846,666

STERLING OTPICAL EXPRESS

78/240,242

SITE FOR SORE EYES

76/617,813

SEE WHAT YOUR’RE MISSING

78/649,037

SURE SIGHT

78/649,094

SURE SIGHT (stylized)

78/649,138

 

 

3

 


--------------------------------------------------------------------------------

 

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”) is made as of August 19,
2005 by and between EMERGING VISION, INC., a New York corporation, having an
office at 100 Quentin Roosevelt Boulevard, Garden City, New York 11530
(hereinafter referred to as the “Debtor”), and MANUFACTURERS AND TRADERS TRUST
COMPANY, a New York banking corporation, having an office at 1401 Broadhollow
Road, Melville, New York 11747 (hereinafter referred to as “Lender”).

 

RECITALS

 

A.           The Lender and the Company have entered into a Credit Agreement,
dated as of the date hereof (as the same may be amended, modified or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Company will receive loans and other financial accommodations from the Lender
and will incur Obligations.

 

B.           To induce the Lender to extend credit to the Company on and after
the date hereof as provided in the Credit Agreement, the Company wishes to grant
to the Lende security and assurance in order to secure the payment and
performance of all Obligations and to that effect to grant the Lender a security
interest in the Trademarks, Trade Secrets and Licenses as herein described and
in connection therewith to execute and deliver this Agreement.

 

Accordingly, the Company and the Lender hereby agree as follows:

 

 

1.

DEFINITIONS

 

Terms used herein that are defined in the Credit Agreement shall have the
meanings assigned to them therein, unless otherwise defined herein. References
to this “Agreement” shall mean this Trademark Security Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to this Agreement as the same may be in effect
at the time such reference becomes operative.

 

 

2.

GRANT OF INTEREST

 

2.1          Trademarks, Trade Secrets and Licenses. The Company hereby grants,
bargains, mortgages, pledges, creates in favor of and conveys to the Lender, as
security for the prompt payment of the Obligations in full when due, a security
interest in the entire right, title and interest of the Company in and to all of
its now owned, existing or filed, or hereafter acquired, arising or filed:

 

(a)(i)      trademarks, other marks, trademark registrations, trade names and
trademark applications, including, without limitation, those listed on Schedule
A hereto, (ii) all renewals of any of the foregoing, (iii) all income,
royalties, damages or payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including,

 

1

 

 


--------------------------------------------------------------------------------

 

without limitation, damages or payments for past or future infringements of any
of the foregoing, (iv) all rights corresponding to any of the foregoing
throughout the world and (v) the goodwill of the Company’s business connected
with and symbolized by any of the foregoing (collectively, the “Trademarks”);

 

(b)          trade secrets and confidential business information (including
formulas, computations, know-how, manufacturing and production processes and
techniques, research and development information, specifications, drawings,
designs, plans, proposals, technical data, copyrightable work, financial,
business, and marketing plans, customer and supplier lists and information
(collectively, the “Trade Secrets”); and

 

(c)          licenses and license agreements with any other Person under or with
respect to any of the Trademarks or Trade Secrets (all licenses and license
agreements assigned to the Lender pursuant hereto hereinafter collectively
called the “Licenses”).

 

2.2          Restriction on Future Agreements.           The Company agrees that
until the Obligations shall have been indefeasibly paid and performed in full,
the Company will not, without the Lender’s prior written consent, enter into any
agreement, including, without limitation, any license agreement, that grants to
any Person other than the Lender rights to or interests in any Trademarks or
Trade Secrets and is inconsistent with the Company’s obligations under this
Agreement. The Company further agrees that, except as otherwise expressly
permitted by the Credit Agreement, it will not take any action, or permit any
action to be taken by an Affiliate of the Company or other Person subject to the
Company’s control, including, without limitation, licensees, or fail to take any
action, that would adversely affect the validity or enforcement of the rights
granted to the Lender under this Agreement.

 

2.3          New Trademarks. The Company represents and warrants that the
Trademarks listed on Schedule A hereto are owned by the Company and the
Trademarks constitute all of the Trademarks registered in the name of the
Company in the United States. If, before the Obligations are paid and performed
in full, the Company shall (i) obtain any new Trademarks or rights thereto or
(ii) become entitled to the benefit of any new Trademark, the Company shall give
to the Lender prompt written notice thereof and shall enter into a supplement to
this Agreement incorporating herein such new Trademarks.

 

2.4          Royalties and Terms. The Company hereby agrees that upon the
occurrence and during the continuance of an Event of Default, the Lender (or any
designee of the Lender) may use any or all of the Trademarks, Trade Secrets or
Licenses worldwide without any liability to the Company for royalties or other
related charges. The term of the right to use granted in this Section 2.4 shall
extend until the earlier of (i) the expiration of all rights under each of the
respective Trademarks, Trade Secrets or Licenses securing the Obligations, or
(ii) the indefeasible payment and performance in full of the Obligations.

 

2.5          Release.            Upon the indefeasible payment and performance
in full of the Obligations, the Lender shall execute and deliver to the Company,
at the Company’s request and at the Company’s sole cost and expense, such
releases, satisfactions, deeds, assignments and other instruments as may be
necessary to relinquish, without any representations or warranties

 

2

 

 


--------------------------------------------------------------------------------

 

whatsoever, any of the Lender’s rights in such of the Trademarks, Trade Secrets
or Licenses as shall not have been sold or disposed of by the Company pursuant
to the terms of this Agreement.

 

2.6          Duties of the Company.      Until the Obligations shall have been
indefeasibly paid and performed in full, the Company shall (i) prosecute
diligently any trademark application pending as of the date hereof, (ii) make
application on future trademarks, (iii) and (ii) preserve and maintain all
rights in the Trademarks and Trade Secrets and (iv) possess all Trade Secrets.
Any expenses incurred in connection with such applications shall be borne by the
Company. The Company shall not abandon any Trademark, Trade Secret or License or
the right to file any trademark application.

 

2.7          Lender’s Right to Sue.          The Secured Party shall have the
right, but shall in no way be obligated, to bring suit on behalf of the Company
to enforce any of the Trademarks, Trade Secrets or Licenses in the event the
Company declines to bring such suit and, if the Lender shall commence any such
suit, the Company shall, at the request of the Lender, do any and all lawful
acts and execute any and all proper documents required by the Lender in aid of
such enforcement and the Company shall promptly pay, or reimburse and indemnify
the Lender upon demand, for all out-of-pocket costs and expenses (including
without limitation, reasonable attorneys’ fees) incurred by the Lender in the
exercise of its rights under this Section 2.7.

 

2.8          Lender Appointed Attorney-In-Fact. The Company hereby appoints the
Lender or the Lender’s designee as its attorney-in-fact to do all things
necessary to carry out or enforce this Agreement. The Company ratifies and
approves all acts of the Lender, or its designee, as attorney-in-fact, taken in
accordance herewith. The Lender, or its designee, as attorney-in-fact, will not
be liable for any acts or omissions, or for any error of judgment or mistake of
fact or law, except for gross negligence, bad faith or willful misconduct. This
power, being coupled with an interest, is irrevocable until all Obligations have
been indefeasibly paid in full and performed and satisfied.

 

 

3.

FILINGS AND CONSENTS

 

The Company shall deliver to the Lender, upon the execution and delivery of this
Agreement, in form and substance satisfactory to the Lender, such other
instruments and documents as shall be necessary, in the opinion of the Lender,
to perfect the interests granted by the Company to the Lender hereby, including,
without limitation, the Trademark Security Agreement for Recordation attached
hereto as Exhibit A (the “Recordation Agreement”) duly completed and executed.
The Company will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Lender all documents or instruments and take such further
steps necessary or deemed desirable by the Lender to perfect the Lender’s
security interest in all Trademarks, Licenses or Trade Secrets.

 

 

4.

COVENANTS

 

The Company agrees that so long as any Obligations are outstanding, unless the
Lender agrees otherwise in writing: (a) it will, at its sole cost and expense,
forever warrant and defend the Trademarks, Trade Secrets and Licenses from any
and all claims and demands of any other

 

3

 

 


--------------------------------------------------------------------------------

 

Person; (b) it will not grant, create or permit to exist any Lien on, or
security interest in, any of the Trademarks, Trade Secrets or Licenses in favor
of any other Person; (c) it will pay and indemnify and hold the Lender harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the Trademarks, Trade Secrets or
Licenses, including, without limitation, claims of trademark infringements, and
any claim of unfair competition or antitrust violation, provided that the
Company shall have no obligation hereunder with respect to such indemnification
arising from the Lender’s gross negligence or willful misconduct in the use,
assignment and sublicensing of the Trademarks, Trade Secrets and Licenses that
are covered by this Agreement; and (d) it will not enter into any agreement that
is inconsistent with the Company’s obligations under this Agreement.

 

 

5.

DEFAULT

 

 

5.1

Remedies.

 

(a)         Upon the occurrence and during the continuance of an Event of
Default, the Lender, in its discretion, may:

 

(i)         collect, receive, appropriate and realize upon the Trademarks, Trade
Secrets and Licenses, or any part thereof;

 

(ii)         enter, with or without process of law, any premises where the
Trademarks, Trade Secrets and Licenses or the books and records of the Company
related thereto are or may be located, and without charge or liability to the
Lender therefor seize and remove the Trademarks, Trade Secrets and Licenses (and
copies for the Company’s books and records in any way relating to the
Trademarks, Trade Secrets and Licenses) from said premises and/or remain upon
such premises and use the same (together with said books and records) for the
purpose of collecting, preparing and disposing of the Trademarks, Trade Secrets
and Licenses;

 

(iii)         sell or otherwise dispose, including, without limitation, the
granting of licenses, of any of the Trademarks, Trade Secrets or Licenses at
public or private sale for cash or credit in accordance with applicable law; or

 

(iv)         exercise any one or more of the rights and remedies accruing to a
secured party under the UCC as adopted in the relevant state or states and any
other applicable law upon default by a debtor.

 

(b)             Any notice required to be given by the Lender of a sale, lease,
other disposition of the Trademarks, Trade Secrets or Licenses or any other
intended action by the Lender, delivered by facsimile transmission or overnight
mail courier service, postage prepaid and duly addressed to the Company at its
address as set forth in Section 6.5 hereof, not less than ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Company.

 

 

4

 

 


--------------------------------------------------------------------------------

 

 

(c)         The Lender shall have the right at any time, in its discretion,
without notice thereof to the Company, to take control, in any manner, of any
item of payment for or proceeds of any of the Trademarks, Trade Secrets or
Licenses of the Company.

 

(d)         The Lender may postpone or adjourn any sale of the Trademarks, Trade
Secrets and Licenses, or any part thereof, from time to time, by an announcement
at the time and place of sale or by announcement at the time and place of such
postponed or adjourned sale, without being required to give a new notice of
sale.

 

(f)         All cash proceeds received by the Lender in respect of any sale of,
collection from, or other realization upon all or any part of the Trademarks,
Trade Secrets and Licenses of the Company may, in the discretion of the Lender,
be held by the Lender as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Lender as reimbursement for
the costs and expenses, including, without limitation, reasonable attorneys’
fees incurred by it in connection with the sale of the Trademarks, Trade Secrets
or Licenses), in whole or in part, by the Lender to the payment of all the
Obligations. Any surplus of such cash or cash proceeds held by the Lender and
remaining after payment in full of all Obligations shall be paid over to the
Company, subject to the rights of any holder of a lien on the Trademarks, Trade
Secrets and Licenses of which the Lender has actual notice and any deficiency
remaining after application of such cash or cash proceeds to the obligations
shall continue to be an Obligation, for which the Company remains liable.

 

5.2         Waiver by the Company.To the extent permitted under applicable law,
the Company waives (a) presentment, demand and protest and notice of
presentment, dishonor, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Lender on which the Company may in any way be liable and
hereby ratifies and confirms whatever the Lender may do in this regard, (b) all
rights to notice and a hearing prior to the Lender’s taking possession or
control of, or to the Lender’s replevy, attachment or levy upon, any of the
Tradema rks, Trade Secrets or Licenses or any bond or security that might be
required by any court prior to allowing the Lender to exercise any of the
Lender’s taking possession or control of, or to the Lender to exercise any of
the Lender’s remedies, and (c) the benefit of all valuation, appraisal and
exemption laws. The Company acknowledges that it has been advised by its counsel
with respect to this Agreement and the transactions evidenced by this Agreement.

 

5.3         Cumulative Remedies. All of the Lender’s rights and remedies with
respect to the Trademarks, Trade Secrets or Licenses, whether established hereby
or by any Security Agreement or by the Credit Agreement or any other agreements
or by law, shall be cumulative and may be exercised singularly or concurrently.
The Company acknowledges and agrees that this Agreement is not intended to limit
or restrict in any way the rights and remedies of the Lender under the Credit
Agreement but rather is intended to facilitate the exercise of such rights and
remedies. The Company recognizes that in the event the Company fails to perform,
observe or discharge any of its obligations or liabilities unde r this
Agreement, no remedy of law will provide adequate relief to the Lender, and the
Company agrees that the Lender shall be entitled

 

5

 

 


--------------------------------------------------------------------------------

 

to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

 

6.

MISCELLANEOUS

 

6.1          Waivers.No course of dealing between the Company and the Lender,
nor any failure to exercise, nor any delay in exercising, on the part of the
Lender, any right, power or privilege under this Agreement or the Credit
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

6.2          Severability.The provisions of this Agreement are severable, and if
any clause or provision shall be held invalid and unenforceable, in whole or in
part, in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision or part thereof in such jurisdiction, and shall
not, in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction.

 

6.3          Modification.This Agreement cannot be altered, amended or modified
in any way, except by a writing signed by the parties hereto.

 

6.4          Binding Effect; Benefits.This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of the
Lender and its successors and assigns.

 

6.5          Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in the Credit
Agreement.

 

6.6          Headings.The Section titles and headings in this Agreement are and
shall be without substantive meaning or context of any kind whatsoever and are
for convenience of reference only.

 

6.7          Governing Law; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR CHOICE OF LAWS. THE
COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE
COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU OR COUNTY
OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND
AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AN Y CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT

 

6

 

 


--------------------------------------------------------------------------------

 

FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR THE
SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE COMPANY AGREES (i) NOT TO SEEK AND HEREBY
WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF
ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT AND (ii) NOT TO ASSERT ANY COUNTERCLAIM IN ANY SUCH
SUIT, ACTION OR PROCEEDING. THE COMPANY AGREES THAT SERVICE OF PROCESS MAY BE
MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET
FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK. THE
COMPANY AND THE LENDER EACH IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by its authorized officer on the day and year first above written.

 

EMERGING VISION, INC.

 

By:___________________________

Name: Christopher G. Payan

Title: CEO

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

By:___________________________

 

Name:

Tamra Postiglione

 

Title:

Vice President

 

 

 

7

 

 


--------------------------------------------------------------------------------

 

 



 

ACKNOWLEDGMENT

 

 

STATE OF New York

    )

    ):SS.

COUNTY OF SUFFOLK

    )

 

 

On the 19th day of August in the year 2005 before me, the undersigned,
personally appeared Christopher G. Payan, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

______________________________________

 

Notary Public

8

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A  

 

Registered and Pending Trademarks

 

U.S.A.

 

Trademark

Reg./Serial App. No.

 

 

SINGER/SPEC

2,190,534

OPTITINT

2,289,183

WISPATHINS

2,251,663

SAFESIGHT

2,251,660

STERLING 55

2,948,017

STERLING 55 (design)

2,963,803

GRADUATES

2,322,323

EYE TIES

1,369,858

STERLING OPTICAL

1,521,352

STERLING OPTICAL

1,534,835

STERLING OPTICAL AN IPCO COMPANY

1,235,485

IPCO

1,211,014

STERLING

1,565,677

OWL DESIGN

23,631

STERLING OPTICAL

1,892,900

LUGENE

872,764

LUGENE

515,428

COLOURLINE

1,375,662

VIP-LITE

1,030,648

BENCOTE

839,945

V.I.P BY H.O.V.

845,888

BLEND EDGE

867,881

BENSON’S

837,916

SUPERIOR OPTICAL

1,857,052

DURIKON (design)

760,674

EASYWEAR

2,846,666

STERLING OTPICAL EXPRESS

78/240,242

SITE FOR SORE EYES

76/617,813

SEE WHAT YOUR’RE MISSING

78/649,037

SURE SIGHT

78/649,094

SURE SIGHT (stylized)

78/649,138

 



 

9

 

 


--------------------------------------------------------------------------------

 

 

 

 

CANADA

 

 

 

 

 

PM (design)

2,190,534

 

PORTOFINO

390,012

 

STERLING (design)

443,785

 

CLASSIC COLORS (design)

422,129

 

STERLING

432,605

 

IPCO OPTICAL (design)

391,925

 

IPCO OPTICAL AN IPCO COMPANY

392,427

 

S STERLING OPTICAL (vertical logo)

252,137

 

IPCO OPTICAL

235,037

 

IPCO (design)

415,896

 

STERLING OPTICAL

374,393

 

PAUL MITCHEL (design)

297,423

 

TAKE OFF YOUR GLASSES

291,039

 

PAUL MITCHEL

287,347

 

PM

269,691

 

FIESTA

328,655

 

IPCO OPTICAL (& DESIGN)

262,584

 

CLASSIC COLORS

422,120

 

STERLING OPTICAL (design)

488,287

 

STERLING OPTICAL AN IPCO COMPANY

392,234

 

 

 

 

 

 

MEXICO

 

 

 

 

 

STERLING OPTICAL

825,279

 

 

 

 

 

 

 

 

 

10

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A TO

SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT

FOR RECORDATION

 

WHEREAS, EMERGING VISION, INC., a New York corporation (the “Company”), having
its principal place of business at 100 Quentin Roosevelt Boulevard, Suite 508,
Garden City, New York 11530 is the owner of all right, title and interest in and
to the United States trademarks set forth on Schedule A attached hereto;

 

WHEREAS, pursuant to the terms and conditions of the Trademark Security
Agreement dated August 19, 2005 (the “Trademark Agreement”) made by Company in
favor of MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
(“Lender”), the Company is required to grant a security interest in, and lien
on, said trademarks to secure the obligations of the Company under a Credit
Agreement, dated as of August 19, 2005 (with the Trademark Agreement, the
“Agreements”) among the Company and the Lender; and

 

WHEREAS, Company is willing to grant to the Lender the security interest in and
lien on the trademarks described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Trademark
Agreement, the Company hereby grants to the Lender a security interest in, and a
lien upon, the trademarks set forth in Schedule A attached hereto and recordings
and applications therefor, which assignment and security interest shall secure
all the Obligations (as defined in the Credit Agreement) and in accordance with
the terms and provisions thereof.

 

The Company expressly acknowledges and affirms that the rights and remedies of
the Lender with respect to the assignment and security interest granted hereby
are more fully set forth in the Agreements.

 

Uniondale, New York

EMERGING VISION, INC.

August 19, 2005

 

By:_____________________________

Name:

Title:

 

11

 

 


--------------------------------------------------------------------------------

 

 



STATE OF NEW YORK

)

)SS.:

COUNTY OF NASSAU

)

 

On the _____ day of August, in the year 2005, before me, the undersigned, a
Notary Public in and for said State, personally appeared _______________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual(s) acted, executed the instrument.

 

_____________________________________

Notary Public

 

12

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A  

 

 

Registered and Pending U.S. Trademarks

Trademark

Reg./Serial App. No.

 

 

SINGER/SPEC

2,190,534

OPTITINT

2,289,183

WISPATHINS

2,251,663

SAFESIGHT

2,251,660

STERLING 55

2,948,017

STERLING 55 (design)

2,963,803

GRADUATES

2,322,323

EYE TIES

1,369,858

STERLING OPTICAL

1,521,352

STERLING OPTICAL

1,534,835

STERLING OPTICAL AN IPCO COMPANY

1,235,485

IPCO

1,211,014

STERLING

1,565,677

OWL DESIGN

23,631

STERLING OPTICAL

1,892,900

LUGENE

872,764

LUGENE

515,428

COLOURLINE

1,375,662

VIP-LITE

1,030,648

BENCOTE

839,945

V.I.P BY H.O.V.

845,888

BLEND EDGE

867,881

BENSON’S

837,916

SUPERIOR OPTICAL

1,857,052

DURIKON (design)

760,674

EASYWEAR

2,846,666

STERLING OTPICAL EXPRESS

78/240,242

SITE FOR SORE EYES

76/617,813

SEE WHAT YOUR’RE MISSING

78/649,037

SURE SIGHT

78/649,094

SURE SIGHT (stylized)

78/649,138



 

 

 

13

 

--------------------------------------------------------------------------------